Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2021 has been entered.
 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 17-18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim limitation “means for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, 
6.	 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 



Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8. Claims 1-7, 9-22 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 20180314448) and in view of Hanson (US 20170109101) and further in view of Fillingim (US 20110060927) and Strasser (US 20120203986)

Claim 1.   Grossman discloses A computer-implemented method for a data storage system (e.g.., a storage system is provided comprising a memory and a controller, 0031), comprising:

determining, by the data storage system, a timeout value of the data storage system (e.g.., idle period is sometimes referred to herein as the "background operations time-out" ("BKOPS TO") period, para 0128);


 
in response to determining that the first host operation is not received: (e.g.., estimate whether or not there is enough time in the latency window for the storage system 100 to perform the background operation, 0119; when no host foreground commands are currently being executed and after a period of idle time, para 0113); and

		executing, by the data storage system, one or more background management operations (e.g.., If the storage system 100 estimates that there will be enough time, the storage system 100 executes a background operation (act 740) , para 0121; A background command can be performed whenever possible when no host foreground commands are currently being executed and after a period of idle time, 0113).

wherein a system power is high when a host operation is executed (e.g., a high-power mode refers to a mode used by the storage system 100 when the storage system 100 is used to store or read data from the memory 104, para 0115).

wherein the system power is low during the duration of time for the timeout value (e.g., a low-power mode refers to a mode used by the storage system 100 when the storage system 100 is not used to store or read data from the memory 104).

wherein the low system power is lower than the high system power (e.g., Low-power mode uses less power from the power supply of the storage system 100 than high-power mode, 0115), and

wherein the timeout value is determined based on one or more criticality levels of the one or more background management operations of the data storage system, (e.g., this estimate can be based on a prediction of the likelihood of the host sending another command in the latency window based on prior behavior by the host.  If the storage system 100 estimates that there will be enough time, the storage system 100 executes a background operation (act 740), para 0121; 

Grossman does not disclose, but Hanson discloses 
	an adaptive timeout parameter of the data storage system, wherein the timeout value of the adaptive timeout parameter relates to a background management operation (e.g., inactivity timer indicates that a predefined programmable threshold duration has elapsed, and no further memory commands have been received, i.e., the memory module 100 has been in an idle state sufficiently long, the main controller 150 can trigger the flash controller 140 to perform background tasks of the flash devices 141. The threshold duration of the inactivity timer is programmable, and can change based on a user setting, para 0038-0039 Fig. 3).

	determining whether a timer value satisfies the timeout value; in response to determining that the  timer value satisfies the timeout value (e.g., inactivity time indicates that a predefined programmable threshold duration has elapsed, and no further memory commands have been received, i.e., the memory module 100 has been in an idle state sufficiently long, 0039).
	wherein the timeout value is a duration of time waits before initiating a background management operation (e.g., inactivity timer indicates that a predefined programmable threshold duration has elapsed, and no further memory commands have been received, i.e., the memory module 100 has been in an idle state sufficiently long, the main controller 150 can trigger the flash controller 140 to perform background tasks, para 0039).
	of the adaptive timeout parameter, commencing upon completing a host operation and ending upon  (e.g., memory module 100 can enter into an idle state and start the inactivity timer indicating inactivity, start the inactivity timer, 0038-0039 Fig. 3; When the inactivity timer indicates that a predefined programmable threshold duration has elapsed, and no further memory commands have been received, i.e., the memory module 100 has been in an idle state sufficiently long, the main controller 150 can trigger the flash controller 140 to perform background tasks of the flash devices, 0039).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system comprising a memory and controller  having a latency window for performing background operations as disclose by Grossman, with Hanson, providing the benefit of initiating background tasks of the SSD such as garbage collection, wear leveling, and erase block preparation are performed during an idle state of the memory module (see Hanson, 0006) and for utilizing DRAM power mode and refresh commands in conjunction with a DRAM device state to initiate background related tasks for an SSD (0024) to optimize the operation of the SSD to achieve increased efficiency and improved performance (0024).

Grossman in view of Hanson does not disclose, but Fillingim discloses 
	wherein the system power is intermediate when the background management operation is executed, Wherein the intermediate system power is higher than the low system power and lower than the high system power (e.g., dynamically change the allocation of power and send appropriate parameters to the power management apparatus 122, 0072; dynamically allocate power to remain within the constraints of the power budget.  Thus, one DIMM performing a number of energy intensive operations may be allocated 20 watts while another DIMM is allocated 5 watts until the energy intensive operations are complete, 0074; the power consumption target includes a baseline power, but allows for bursts and provides power restrictions on bursting, 0075; FIG. 7B, and described below, different types of operations may use different amounts of power or energy during execution, and may have different durations.  The schedule module 612, in one embodiment, dynamically schedules concurrently executing operations to satisfy the power consumption target., 0260; FIG. 7B shows that, typically, erase operations require a considerable amount of power for a significant period of time compared to other operations, that write operations require less power and time, and that read operations typically require the least amount of power and time during execution, 0263)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system comprising a memory and controller  having a latency window for performing background operations as disclose by Grossman, with Hanson, with Fillingim, providing the benefit of schedule different types of operations other than read, 

Grossman in view of Hanson and Fillingim does not disclose, but Strasser discloses 
	wherein an increase in the one or more criticality levels of the one or more background management operations decreases the timeout value of the adaptive timeout parameter (e.g.,  A higher execution priority, comprises the pending operation having a shorter execution time than the executing operation, 0008; management operation, 0004; adjust an executing operation at a predefined periodic interval, 0230;  internal management operations, 0056 ).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system comprising a memory and controller  having a latency window for performing background operations as disclose by Grossman, with Hanson, with Fillingim, with Strasser, providing the benefit of manage operations, and/or increase throughput for data storage media (see Strasser, 0005), dynamically adapting one or more characteristics of a subsequent adjustment (0010),  it is beneficial to manage execution of storage operations for data storage media 110 to increase throughput, reduce operation latency, provide a consistent operation latency, or the like (0044).


Claim 2..    Grossman discloses wherein the timeout value  of the adaptive timeout parameter is determined  based on the one or more criticality levels of the one or more background management operations of the data storage system, and based on a random generated number, or likelihood of receiving a second host operation command by the data storage system (e.g., this estimate can be based on a prediction of the likelihood of the host sending another command in the latency window based on prior behavior by the host.  If the storage system 100 estimates that there will be enough time, the storage system 100 executes a background operation (act 740), para 0121; each background operation can be classified as either suspendable (such as triple-level cell (TLC) write and erase) or atomic (such as operations that use the ECC hardware engine)… urgency, 0137-0138; background (management) operations 

Claim 3.    Grossman renders obvious wherein the criticality level of the one or more background management operations is based on an amount and a severity of the one or more background management operations (e.g.., urgency of the background operations.  A central system can arbitrate the different management operations considering their classification, urgency and the state of the pipeline.  That is, given that the time available between hardware stages is known, the controller 1020 can select which among a plurality of background operations to perform, para 0138), and
	Wherein the timeout value of the adaptive timeout parameter is determined based on the amount and severity of the one or more background management operation (e.g., another command to the storage system 100 during the latency window, and the storage system 100 would need to execute that command instead of the background operation, 0118; estimates whether there is enough time left in the latency window to perform one or more background operations, which may be queued up in the storage system 100 (e.g., according to their importance and/or length, 0121).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system comprising a memory and controller  having a latency window for performing background operations as disclose by Grossman, as suggested above, providing the benefit to estimate whether or not there is enough time in the latency window for the storage system 100 to perform the background operation (0119).

Claim 4.    Grossman discloses wherein determining the timeout value comprises: determining the amount of the one or more background management operations based on one or more of an indicator of a utilization of the data storage system, a type of host commands, or one or more operating environment parameters of the data storage system (e.g.., a machine learning algorithm can be used for learning the user's access patterns and, accordingly, make the decision on the garbage collection policy, para 0109).

Claim 5.    Grossman discloses wherein the indicator represents a ratio between a busy time and an idle time of the data storage system (e.g.., in response to estimating that there will be enough time to perform the background operation in the memory without the background operation being interrupted by another host operation, para 0040 0122).
	Wherein the timeout value of the adaptive timeout parameter is determined based on the indicator representing the ratio between the busy time and the idle time of the data storage system (e.g., A background command can be performed whenever possible when no host foreground commands are currently being executed and after a period of idle time ; While background operations can be performed at a later time when the host is idle, 0117).


Claim 6.    Grossman discloses wherein determining the timeout value comprises: determining the severity of the one or more background management operations based on one or more of a bit error rate of a memory block of a non-volatile memory device or an occupancy level of the non-volatile memory device (e.g.., When the storage system is on-line, the background operations can be classified according to system urgency (act 1220).  For example, if high bit-error rate (BER) is measured for certain blocks, para 0138).

Claim 7.    Grossman discloses wherein the likelihood of receiving the second host operation is based on a usage data of the data storage system (e.g.., it is possible that the host may issue another command to the storage system 100 during the latency window,, para 0118; first usage scenario or a second usage scenario, para 0019).

21. 	Grossman in view of Hanson and Fillingim does not disclose, but Strasser discloses 
	the one or more criticality levels of the one or more background management operations comprise at least an urgency grade of the one or more background management operations (e.g., operation execution priorities to defer completing internal management operations or other low priority operations, 0056);

an increase in the at least an urgency grade decreases the timeout value (e.g., operations are assigned execution priority based at least partially on latency or execution time, and operation types with a shorter execution time may have a higher priority than operation types with a longer execution time, 0149).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system comprising a memory and controller  having a latency window for performing background operations as disclose by Grossman, with Hanson, with Fillingim, with Strasser, providing the benefit of manage operations, and/or increase throughput for data storage media (see Strasser, 0005), dynamically adapting one or more characteristics of a subsequent adjustment (0010),  it is beneficial to manage execution of storage operations for data storage media 110 to increase throughput, reduce operation latency, provide a consistent operation latency, or the like (0044).

22. 	 Grossman in view of Hanson and Fillingim does not disclose, but Strasser discloses
the one or more criticality levels of the one or more background management operations comprise at least an urgency grade of the one or more background management operations (e.g., operation execution priorities to defer completing internal management operations or other low priority operations, 0056); and
the computer-implemented method comprises: periodically updating the at least an urgency grade of the one or more background management operations; and periodically updating the timeout value of the adaptive timeout parameter based on the updated at least an urgency grade of the one or more background management operations (e.g., define execution priorities dynamically using a configuration tool. operations may be assigned execution priorities based on source or ownership, with operations from different storage clients or users having different execution priorities based on priorities, quality-of-service levels, 0149).




Claim 9.    Grossman discloses A data storage system, comprising: a non-volatile memory device; and a controller, (e.g.., a storage system is provided comprising a memory and a controller, 0031),
wherein the controller is configured to:
determine a timeout value of the data storage system  (e.g.., idle period is sometimes referred to herein as the "background operations time-out" ("BKOPS TO") period, para 0128);
determine whether a first host operation is received (e.g., receive a plurality of write commands, 0031; If the controller 1020 receives a host (user) command (act 1330), para 0141 Fig. 13);
 
when the first host operation is not received, (e.g.., estimate whether or not there is enough time in the latency window for the storage system 100 to perform the background operation, 0119; when no host foreground commands are currently being executed and after a period of idle time, para 0113);

cause one or more background management operations to be executed at the data storage system (e.g.., If the storage system 100 estimates that there will be enough time, the storage system 100 executes a background operation (act 740) , para 0121; A background command can be performed whenever possible when no host foreground commands are currently being executed and after a period of idle time, 0113).



wherein the system power is low during the duration of time for the timeout value (e.g., a low-power mode refers to a mode used by the storage system 100 when the storage system 100 is not used to store or read data from the memory 104).

wherein the low system power is lower than the high system power (e.g., Low-power mode uses less power from the power supply of the storage system 100 than high-power mode, 0115), and

wherein the timeout value is determined based on one or more criticality levels of the one or more background management operations of the data storage system, a random generated number, (e.g., background operations, which may be queued up in the storage system 100 (e.g., according to their importance, overall latency reduction, better performance (through better-timed background operations and their positive impact on performance) 0121-0122; each background operation can be classified as either suspendable (such as triple-level cell (TLC) write and erase) or atomic (such as operations that use the ECC hardware engine)… urgency, 0137-0138).

Grossman does not disclose, but Hanson discloses 
	a timeout value of an adaptive timeout parameter of the data storage system, wherein the timeout value of the adaptive timeout parameter relates to a background management operation (e.g., inactivity timer indicates that a predefined programmable threshold duration has elapsed, and no further memory commands have been received, i.e., the memory module 100 has been in an idle state sufficiently long, the main controller 150 can trigger the flash controller 140 to perform background tasks of the flash devices 141. The threshold duration of the inactivity timer is programmable, and can change based on a user setting, para 0038-0039 Fig. 3).

	determining whether a timer value satisfies the timeout value; in response to determining that the  timer value satisfies the timeout value (e.g., inactivity time indicates that a predefined 
	wherein the timeout value is a duration of time that the data storage system waits before initiating a background management operation (e.g., inactivity timer indicates that a predefined programmable threshold duration has elapsed, and no further memory commands have been received, i.e., the memory module 100 has been in an idle state sufficiently long, the main controller 150 can trigger the flash controller 140 to perform background tasks, para 0039).
	Of the adaptive timeout parameter, commencing upon completing a host operation and ending upon  (e.g., memory module 100 can enter into an idle state and start the inactivity timer indicating inactivity, start the inactivity timer, 0038-0039 Fig. 3; When the inactivity timer indicates that a predefined programmable threshold duration has elapsed, and no further memory commands have been received, i.e., the memory module 100 has been in an idle state sufficiently long, the main controller 150 can trigger the flash controller 140 to perform background tasks of the flash devices, 0039).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system comprising a memory and controller  having a latency window for performing background operations as disclose by Grossman, with Hanson, providing the benefit of initiating background tasks of the SSD such as garbage collection, wear leveling, and erase block preparation are performed during an idle state of the memory module (see Hanson, 0006) and for utilizing DRAM power mode and refresh commands in conjunction with a DRAM device state to initiate background related tasks for an SSD (0024) to optimize the operation of the SSD to achieve increased efficiency and improved performance (0024).

Grossman in view of Hanson does not disclose, but Fillingim discloses 
	wherein the system power is intermediate when the background management operation is executed, Wherein the intermediate system power is higher than the low system power and lower than the high system power (e.g., dynamically change the allocation of power and send appropriate parameters to the power management apparatus 122, 0072; dynamically allocate power to remain within the constraints of the power budget.  Thus, one DIMM performing a number of energy intensive operations may be allocated 20 watts while another DIMM is 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system comprising a memory and controller  having a latency window for performing background operations as disclose by Grossman, with Hanson, with Fillingim, providing the benefit of schedule different types of operations other than read, write, and erase operations, and operations may have different relative power and time consumptions (Fillingim, 0263), where user may need certain components to operate at less than full potential in order to save power (0006) and managing power consumption (0008).

Grossman in view of Hanson and Fillingim does not disclose, but Strasser discloses 
	wherein an increase in the one or more criticality levels of the one or more background management operations decreases the timeout value of the adaptive timeout parameter (e.g.,  A higher execution priority, comprises the pending operation having a shorter execution time than the executing operation, 0008; management operation, 0004; adjust an executing operation at a predefined periodic interval, 0230;  internal management operations, 0056 ).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system comprising a memory and controller  having a latency window for performing background operations as disclose by Grossman, with Hanson, with Fillingim, with Strasser, providing the benefit of manage operations, and/or increase throughput for data storage media (see Strasser, 0005), dynamically adapting one or more characteristics of a subsequent adjustment (0010),  it is beneficial to manage execution of 


Claim 10 is rejected for reasons similar to claim 2 (see above).
Claim 11 is rejected for reasons similar to claim 3 (see above).
Claim 12 is rejected for reasons similar to claim 4 (see above).
Claim 13 is rejected for reasons similar to claim 5 (see above).
Claim 14 is rejected for reasons similar to claim 6 (see above).
Claim 15 is rejected for reasons similar to claim 7 (see above).

Claim 17.    Grossman discloses A data storage system (e.g.., a storage system is provided comprising a memory and a controller, 0031), comprising:
means for determining a timeout value of (e.g.., idle period is sometimes referred to herein as the "background operations time-out" ("BKOPS TO") period, para 0128); 
means for determining whether a first host operation is received (e.g., receive a plurality of write commands, 0031; If the controller 1020 receives a host (user) command (act 1330), para 0141 Fig. 13);

 in response to determining that the first host operation is not received: (e.g.., estimate whether or not there is enough time in the latency window for the storage system 100 to perform the background operation, 0119; when no host foreground commands are currently being executed and after a period of idle time, para 0113);  

means for executing one or more background management operations (e.g.., If the storage system 100 estimates that there will be enough time, the storage system 100 executes a background operation (act 740) , para 0121; A background command can be performed whenever possible when no host foreground commands are currently being executed and after a period of idle time, 0113).



wherein the system power is low during the duration of time for the timeout value (e.g., a low-power mode refers to a mode used by the storage system 100 when the storage system 100 is not used to store or read data from the memory 104).

wherein the low system power is lower than the high system power (e.g., Low-power mode uses less power from the power supply of the storage system 100 than high-power mode, 0115), and

wherein the timeout value is determined based on one or more criticality levels of the one or more background management operations of the data storage system, a random generated number  (e.g., this estimate can be based on a prediction of the likelihood of the host sending another command in the latency window based on prior behavior by the host.  If the storage system 100 estimates that there will be enough time, the storage system 100 executes a background operation (act 740), para 0121; background operations, which may be queued up in the storage system 100 (e.g., according to their importance, overall latency reduction, better performance (through better-timed background operations and their positive impact on performance) 0121-0122; each background operation can be classified as either suspendable (such as triple-level cell (TLC) write and erase) or atomic (such as operations that use the ECC hardware engine)… urgency, 0137-0138).

Grossman does not disclose, but Hanson discloses 
	a timeout value of an adaptive timeout parameter of the data storage system, wherein the timeout value of the adaptive timeout parameter relates to a background management operation (e.g., inactivity timer indicates that a predefined programmable threshold duration has elapsed, and no further memory commands have been received, i.e., the memory module 100 has been in an idle state sufficiently long, the main controller 150 can trigger the flash controller 140 to perform background tasks of the flash devices 141. The threshold duration of the inactivity timer is programmable, and can change based on a user setting, para 0038-0039 Fig. 3).

	wherein the timeout value is a duration of time that the data storage system waits before initiating a background management operation (e.g., inactivity timer indicates that a predefined programmable threshold duration has elapsed, and no further memory commands have been received, i.e., the memory module 100 has been in an idle state sufficiently long, the main controller 150 can trigger the flash controller 140 to perform background tasks, para 0039).
	Of the adaptive timeout parameter, commencing upon completing a host operation and ending upon  (e.g., memory module 100 can enter into an idle state and start the inactivity timer indicating inactivity, start the inactivity timer, 0038-0039 Fig. 3; When the inactivity timer indicates that a predefined programmable threshold duration has elapsed, and no further memory commands have been received, i.e., the memory module 100 has been in an idle state sufficiently long, the main controller 150 can trigger the flash controller 140 to perform background tasks of the flash devices, 0039).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system comprising a memory and controller  having a latency window for performing background operations as disclose by Grossman, with Hanson, providing the benefit of initiating background tasks of the SSD such as garbage collection, wear leveling, and erase block preparation are performed during an idle state of the memory module (see Hanson, 0006) and for utilizing DRAM power mode and refresh commands in conjunction with a DRAM device state to initiate background related tasks for an SSD (0024) to optimize the operation of the SSD to achieve increased efficiency and improved performance (0024).

Grossman in view of Hanson does not disclose, but Fillingim discloses 
	wherein the system power is intermediate when the background management operation is executed, Wherein the intermediate system power is higher than the low system power and lower than the high system power (e.g., dynamically change the allocation of power and send appropriate parameters to the power management apparatus 122, 0072; dynamically allocate 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system comprising a memory and controller  having a latency window for performing background operations as disclose by Grossman, with Hanson, with Fillingim, providing the benefit of schedule different types of operations other than read, write, and erase operations, and operations may have different relative power and time consumptions (Fillingim, 0263), where user may need certain components to operate at less than full potential in order to save power (0006) and managing power consumption (0008).

Grossman in view of Hanson and Fillingim does not disclose, but Strasser discloses 
	wherein an increase in the one or more criticality levels of the one or more background management operations decreases the timeout value of the adaptive timeout parameter (e.g.,  A higher execution priority, comprises the pending operation having a shorter execution time than the executing operation, 0008; management operation, 0004; adjust an executing operation at a predefined periodic interval, 0230;  internal management operations, 0056 ).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system comprising a memory and controller  having a latency window for performing background operations as disclose by Grossman, with Hanson, with Fillingim, with Strasser, providing the benefit of manage operations, and/or increase 


Claim 18 is rejected for reasons similar to claim 2 (see above).
Claim 19 is rejected for reasons similar to claim 3 (see above).
Claim 20 is rejected for reasons similar to claim 5 (see above).

9. Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 20180314448) and in view of Hanson (US 20170109101) and further in view of Fillingim (US 20110060927) and Strasser (cited above) and Achtenberg (US 20180191381)

Claim 8.    Grossman in view of Hanson and Fillingim and Strasser does not disclose, but Achtenberg discloses 
further comprising: in response to determining that the first host operation is received:
performing the first host operation, wherein a priority level associated with the first host operation is higher than a priority level associated with the one or more background management operations (e.g.., Each access mode may correspond to a performance characteristic that has a higher priority than other performance characteristics.  Decode parameter adjustment values may be designated to improve or to "optimize" the performance characteristic, para 0027).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system comprising a memory and controller  having a latency window for performing background operations as disclose by Grossman, in view of Hanson and Fillingim, and the priorities of Strasser (0056), with Achtenberg, providing the benefit of improves flexibility and utility of the data storage device 102 in addition to reducing 

Claim 16 is rejected for reasons similar to claim 8 (see above).

Additional References:
1. 	Bindal (US 20120102088)

Response to Arguments
Applicant's arguments filed 7/6/2021 have been fully considered but they are not persuasive.   First, Applicant’s arguments were addressed in the Advisory Action and Interview of 7/19/2021 (omitted herein for brevity).

Further, in view of RCE of 8/10/2021, For claims 1, 9 and 17, Applicant argues that the cited references did not disclose the amended limitations.
In this OA, the amended limitations are rejected under Strasser in combination with Fillingim in combination with Grossman in view of Hanson (see rejection above for details).
Grossman in view of Hanson and Fillingim does not disclose, but Strasser discloses 
	wherein an increase in the one or more criticality levels of the one or more background management operations decreases the timeout value of the adaptive timeout parameter (e.g.,  A higher execution priority, comprises the pending operation having a shorter execution time than the executing operation, 0008; management operation, 0004; adjust an executing operation at a predefined periodic interval, 0230;  internal management operations, 0056 ).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system comprising a memory and controller  having a latency window for performing background operations as disclose by Grossman, with Hanson, 

	Applicant’s arguments for dependent claims are based on their respective base independent claims, addressed above.
	New Claims 21, 22 are rejected above.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/GAUTAM SAIN/Primary Examiner, Art Unit 2135